IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                          AT JACKSON


WENDELL LEGGS,                                )
                                              )
                                                                              FILED
       Petitioner,                            ) C. C. A. NO. 02C01-9907-CC-00219
                                                                      December 21, 1998
                                              )
vs.                                           ) LAUDERDALE COUNTY
                                                                      Cecil Crowson, Jr.
                                              )                       Appellate C ourt Clerk
STATE OF TENNESSEE,                           ) No. 5110
                                              )
       Respond ent.                           )


                                            ORDER




               This m atter is b efore the Co urt upo n the st ate’s m otion, p ursua nt to Ru le

20, Ru les of th e Cou rt of Crim inal App eals, to affirm the judg men t of the tr ial court in this

case by order rather than formal opinion. The above-captioned case represents an

appeal from the trial court’s dismissal of the petitioner’s petition for writ of habeas

corpus. It appea rs the petitioner is currently serving an ef fective sentenc e of fifty years

for several 1986 convictions of aggravated rape and aggravated kidnapping. The

petitioner contends that his sentence has expired because the statute under which he

was sentenced no longer exists and the current law imposes a lesser penalty for the

offenses committed.




               Having reviewed the state’s motion in light of the petitioner’s brief and the

record as a wh ole, we conclud e that the mo tion is well-taken and sh ould be granted. In

dismissing the petition, the trial court found that the petitioner had failed to show upon

the face of the judgment or the record of the proceedings upon which the judgment was

rendered that the convicting court was without jurisdiction or authority to sentence the

petitioner or that the petitioner’s sen tence of im prisonme nt or other restraint has exp ired.

See State v. Archer, 851 S.W .2d 157 (Tenn . 1993).




               Initially, we note that the petitioner failed to include a copy of the judgment

in the record on appeal. T.R.A.P. 24(b). In such a case, the petitioner has waived the

affected issue s and this Court, there fore, is precluded from conducting an appropriate
review on appe al. See State v. Ballard, 855 S.W .2d 557 (Tenn . 1993). According ly, “[i]n

the absence of an adequate record on appeal, this court must presume that the trial

court’s rulings were su pported by sufficient evide nce.” State v. Oody, 823 S.W.2d 554,

559 (Tenn. C rim. App. 199 1).




                       Nevertheless, given the record before the Court, we agree with the trial

court’s ruling in this case. Contrary to the petitioner's argument, the Tennessee Criminal

Sentencing Reform Act of 1989, which repealed the statute under which the petitioner

was apparently convicted and sentenced, specifically states that "[t]his act shall not

affect rights and d uties mature d, penalties that were inc urred, or proceeding s that were

begun befo re its effective date." 1989 Tenn. Pub . Acts ch. 591, § 1 15. See also State

ex rel. Stewart v. McWherter, 857 S.W.2d 875 (Tenn. Crim. App. 1992) (holding that the

imposition of less er sentences under the 1989 Act does no t violate constitutional right to

equal protection); State v. Russ ell, 866 S.W.2d 578 (Tenn. Crim. App. 1991). Therefore,

since the pet itioner is not cha llenging the app ropriate ness of his s enten ce at th e time it

was im pose d, his pr esen t claim mus t fail.




                       Acco rdingly, w e cann ot find a ny error o n the pa rt of the trial cour t in

dismissing the petition. It is therefore ORD ERED tha t the state’s mo tion is granted.

P u r s u a n t t o R u le 2 0 o f t h e R u le s o f t h e C o u r t o f C r im in a l A p p e a ls , w e a f f ir m   th e tr ia l

c o u r t’s d i s m is s a l o f t h e p e t it io n e r ’s p e t it io n f o r w r it o f h a b e a s c o r p u s .




                                                                      ______________________________
                                                                      DAVID G. HAYES, JUDGE




                                                                      ______________________________
                                                                      PAUL G. SUMMERS, JUDGE




                                                                      ______________________________
                                                                      JOE G. RILEY, JUDGE




                                                                           2